Citation Nr: 0811113	
Decision Date: 04/03/08    Archive Date: 04/14/08

DOCKET NO.  05-32 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for hypertension, 
claimed to be due to or the result of a service-connected 
type II diabetes mellitus.

2.  Entitlement to service connection for coronary artery 
disease post myocardial infarction, claimed to be due to or 
the result of a service-connected type II diabetes mellitus.


REPRESENTATION

Veteran represented by:	Nevada Office of Veterans' 
Services


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1967 to 
October 1970.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a July 2004 rating decision.

A personal hearing was held in May 2006 in Las Vegas, Nevada 
before the undersigned Veterans Law Judge who was designated 
by the Chairman of the Board to conduct that hearing. A 
transcript of the hearing has been associated with the claims 
folder.


FINDINGS OF FACT

1.  The medical evidence fails to link the veteran's 
hypertension to either his time in service or to his service-
connected diabetes mellitus.

2.  The totality of the medical evidence makes it as likely 
as not that the veteran's coronary artery disease post 
myocardial infarction was caused by his service-connected 
diabetes mellitus.


CONCLUSIONS OF LAW

1.  Criteria for service connection for hypertension, claimed 
to be due to or the result of a service-connected type II 
diabetes mellitus, have not been met.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§  3.303, 
3.307, 3.309, 3.310 (2007). 

2.  Criteria for service connection for coronary artery 
disease post myocardial infarction, claimed to be due to or 
the result of a service-connected type II diabetes mellitus, 
have been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303.   If a chronic disorder such as hypertension or 
heart disease is manifest to a degree of 10 percent or more 
within one year after separation from service, the disorder 
may be presumed to have been incurred in service.  See 
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.   Secondary service connection may be granted for a 
disability which is proximately due to, or the result of, a 
service-connected disorder.  38 C.F.R. § 3.310(a).

The veteran served on active duty until 1970 and currently 
has hypertension which he believes is a result of either his 
time in service or his service connected diabetes mellitus.  
The veteran had a heart attack in January 1990 and he is 
currently diagnosed with coronary artery disease which he 
believes was caused by either his diabetes or his 
hypertension.

Service medical records are silent for any diagnosis of or 
treatment for either hypertension or coronary artery disease.  
At his separation physical, the veteran's blood pressure was 
110/79 and his heart was found to be normal.  Additionally, 
the veteran testified before the Board that he was never 
treated for hypertension while in service or within a year 
after separation form service; and it was noted at the 
veteran's hearing that his blood pressure was 126/74, 124/72, 
and 126/74 at a physical in 1978.  As such there was no 
evidence of hypertension at that time.  The veteran stated 
that he first became aware of hypertension around 1990 when 
he was told at an annual physical that he had borderline 
hypertension.  The veteran had a heart attack in January 
1990; and he testified that prior to that he did not have any 
symptoms of diabetes, hypertension, or cardio vascular 
disease.

The evidence fails to show that either the veteran's 
hypertension or his coronary artery disease was a direct 
result of his time in service or that either became evident 
within his first post service year.   The service medical 
records were silent for both and no medical evidence has been 
advanced suggesting a relationship between the veteran's time 
in service and either hypertension or coronary artery 
disease.  At his hearing, the veteran even conceded that he 
had no evidence that directly linked his time in service and 
to either hypertension or coronary artery disease.  As such, 
the criteria for direct service connection for hypertension 
and for coronary artery disease have not been met, and to 
that extent the veteran's claim is denied.

The veteran also testified that he believed his hypertension 
and coronary artery disease were secondary to his service-
connected diabetes mellitus.  

At a VA examination in June 2004, the veteran was noted to 
have hypertension which was being controlled with medication.  
It was noted that the veteran's heart size was normal (as 
shown by x-ray) and his heart function was normal.  The 
examiner opined that the hypertension was not related to the 
veteran's diabetes mellitus, rationalizing that the onset of 
hypertension predated the onset of diabetes by two to three 
years and his renal function was preserved.  With regard to 
the veteran's coronary artery disease, the examiner opined 
that it was not as likely as not that the coronary artery 
disease was related to the diabetes, since it occurred prior 
to the diagnosis of diabetes. 

The veteran testified that he believed he had been told by 
several doctors that his hypertension and coronary artery 
disease were related to his diabetes, but a review of the VA 
and private treatment records fails to disclose such a 
medical opinion, and a lay person's account of what a 
physician purportedly said is simply too attenuated and 
inherently unreliable to constitute medical evidence.  See 
Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  Similarly, 
lay testimony is not competent to prove a matter requiring 
medical expertise, such as an opinion as to diagnosis or 
medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-495 (1992).  As such, the veteran is not medically 
qualified to provide an opinion as to the etiology of his 
hypertension or his coronary artery disease.

The veteran underwent a second VA examination in October 2007 
in response to the submission of additional medical records.  
The examiner reviewed the veteran's claims file and examined 
the veteran.  The examiner stated that while the veteran's 
diabetes mellitus was diagnosed in 1990 it was highly likely 
that the diabetic condition pre-existed that date, based on 
his review of literature and on reports from the American 
Diabetes Association.  The examiner indicated that it was 
also clear that the veteran's hypertension predated the date 
of his diagnosis of diabetes, and the examiner opined that 
the veteran's hypertension was not secondary to his diabetes 
because there had been no evidence of renal impairment or 
renal involvement with diabetic nephropathy.

However, the examiner indicated that with regard to the 
veteran's myocardial infarction in 1990 the veteran had at 
least 4 factors for heart disease: diabetes mellitus, tobacco 
use, hypertension, and a lipid disorder.  The examiner 
explained that it was speculative to determine what the exact 
cause was, but he indicated that the two major risk factors 
for the heart attack would be the diabetes mellitus and the 
smoking.  As such, he opined that it would be safe to 
conclude that it was at least as likely as not that the 
veteran's heart attack was the result of his diabetes 
mellitus.

With regard to the veteran's hypertension, the medical 
evidence is clear that it was not caused be either the 
veteran's time in service or by his service-connected 
diabetes, as the two medical opinions of record have provided 
such an opinion, and no medical opinions have found any 
relationship.

With regard to the veteran's heart disease, the result is 
different.  It is the Board's role to assess the credibility 
and weight of all evidence, including the medical evidence, 
to determine its probative value, accounting for evidence 
which it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
claimant.  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the appellant prevailing in either event, or whether a 
preponderance of the evidence is against a claim, in which 
case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

The veteran's claims file contains two medical opinions of 
record addressing the relationship between the veteran's 
heart disease and his diabetes.  One opinion finds it as 
likely as not that they are related and the other finds it 
less likely than not that they are related.  This is the very 
definition of equipoise in that neither the evidence 
supporting service connection, nor the evidence arguing 
against it, is more likely than the other to be accurate.  
Furthermore, the second opinion, which found the heart 
disease to be linked to the diabetes mellitus, was provided 
more recently with the benefit of additional medical evidence 
and with knowledge of the first opinion.  Additionally, while 
the first VA opinion provided only a conclusory opinion in 
regard to its determination that it was less likely than not 
that the veteran's coronary artery disease was caused by his 
diabetes; the second VA opinion provided a reasoned review of 
the various risk factors for heart disease, and therefore its 
conclusion was better supported by medical evidence.  As 
such, the evidence for and against the veteran's claim is at 
worst in relative equipoise, and therefore the law mandates 
that reasonable doubt be resolved in the veteran's favor.  
Accordingly, the veteran's claim of entitlement to service 
connection for coronary artery disease post myocardial 
infarction is granted.

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
With respect to service connection claims, a section 5103(a) 
notice should also advise a claimant of the criteria for 
establishing a disability rating and effective date of award.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, required notice was completed by a 
letter dated in July 2006, which informed the veteran of all 
four elements required by the Pelegrini II Court as stated 
above.  

The Board finds that any defect concerning the timing of the 
notice requirement was harmless error.  Although the notice 
provided to the veteran was not given prior to the first 
adjudication of the claim, the veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and ample time to respond to VA notices.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  Additionally, 
the veteran's claim was readjudicated following completion of 
the notice requirements.  See Overton v. Nicholson, 20 Vet. 
App. 427, 437 (2006).

VA and private treatment records have been obtained.  The 
veteran was also provided with several VA examinations (the 
reports of which have been associated with the claims file).  
Additionally, the veteran testified at a hearing before the 
Board.

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In light of 
the denial of the veteran's claim, no disability rating or 
effective date will be assigned, so there can be no 
possibility of any prejudice to the veteran under the holding 
in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Because 
VA's duties to notify and assist have been met, there is no 
prejudice to the veteran in adjudicating this appeal.



ORDER

Service connection for hypertension, to include as due to or 
the result of a service-connected type II diabetes mellitus, 
is denied.

Service connection for coronary artery disease post 
myocardial infarction is granted.


____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


